Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of invention II (claims 26-39), and Species 1 (claims 20-26-31, and 37-39) in the reply filed on 9/22/21 is acknowledged.  
Claims 20-25, and 32-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/22/21.
Information Disclosure Statement
The information disclosure statement submitted on 10/1/20 appears to contain an error in the third Patent (U.S. 6,439,843) to “Taeck”.  U.S. Patent No. 6,439,843 is to Finkenbinder and not “Taeck”, however ‘843 has been considered.
Claim Objections
Claim 38 is objected to because “claim 35” in line 1 should be --claim 37--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in each of claims 28 and 29 is a relative term which renders each claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification of the instant invention has not provided a definition for “about” and therefore the meets and bounds of claims 28 and 29 cannot be reasonably ascertained.
Claim 29 depends from claim 28 and inherits the 112 deficiency of its parent claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-31, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patterson (U.S. 3,966,354).
Re claim 26:
Patterson discloses a cooling circuit (Fig. 2 (person having ordinary skill in the art would recognize a type of cooling circuit is shown in Fig. 2)) for a gas turbine engine (10, turbofan engine - Col. 3, Line 43 (a type of gas turbine engine as shown in Fig. 1))(Col. 3, Lines 37-39), comprising: 4Serial No.: Unknown Attorney Docket No.: 311170-US-3/GECV-312-CON Preliminary Amendment 
a cooling channel (58, area - Col. 5, Line 7; 66, plenum - Col. 5, Line 27; 67, holes - Col. 5, Line 30 (elements 58, 66, and 67 are shown collectively as a type of cooling channel in Fig. 2)) for a flow of cooling fluid (Col. 5, Lines 28-29 - “cooling air from plenum 51”)(see Fig. 2, Col. 5, Lines 29-33, and Col. 5, Line 46 - Col. 6, Line 21), the cooling channel (58/66/67) having an inlet (58 (shown as a type of inlet in Fig. 2)) and an outlet (67 (shown as a type of outlet in Fig. 2)) defined adjacent a cooling passage (68, nozzle cavities - Col. 5, Line 31 (a type of cooling passage as shown in Fig. 2 and as described in Col. 5, Lines 29-33))(see Fig. 2 where element 67 is shown adjacent element 68); and 
an insert (61, cylinder - Col. 5, Line 10 (a type of insert as shown in Fig. 2)) that varies in position between a first position (Col. 5, Lines - 65-67 - “… the cylinder unrestricted end expands to the position shown by the solid lines in FIG. 2…” (see Fig. 2 where solid line version of element 61 is shown as a type of first position)) and a second position (Col. 5, Lines 49-52 - “the cylinder 61 is thus in a relatively contracted position as shown by the dotted lines in FIG. 2” (see Fig. 2 where dotted line version of 
wherein the first position (Col. 5, Lines - 65-67 - “… the cylinder unrestricted end expands to the position shown by the solid lines in FIG. 2…”) blocks the cooling channel (58/66/67) to reduce the flow of cooling fluid (Col. 5, Lines 28-29 - “cooling air from plenum 51”) therethrough (see Fig. 2 - the position of element 61 shown by solid lines is shown blocking flow from element 51 to element 58), and 
wherein the second position (Col. 5, Lines 49-52 - “the cylinder 61 is thus in a relatively contracted position as shown by the dotted lines in FIG. 2”) unblocks the cooling channel (58/66/67) to increase the flow of cooling fluid (Col. 5, Lines 28-29 - “cooling air from plenum 51”) therethrough (see Fig. 2 - the position of element 61 shown by dotted lines is shown opening flow from element 51 to element 58).
Re claim 27:
Patterson discloses wherein the insert (61) is positioned at the inlet (58) of the cooling channel (58/66/67)(see Fig. 2 - element 61 is shown positioned at element 58).
Re claim 28:
Patterson discloses wherein the inlet (58) has an inlet flow area (see Fig. 2 at element 58 (space between element 61 and 70 when element 61 is in the position of the dotted line position is shown as a type of inlet flow area)), and wherein the first position (Col. 5, Lines - 65-67 - “… the cylinder unrestricted end expands to the position shown by the solid lines in FIG. 2…”) of the insert (61) reduces the inlet flow area (see Fig. 2 at element 58) by at least about 50% (see Fig. 2 - space between element 61 and 70 which is shown while element 61 is in the dotted line position is shown completely at least 50%).
Re claim 29:
Patterson discloses wherein the first position (Col. 5, Lines - 65-67 - “…the cylinder unrestricted end expands to the position shown by the solid lines in FIG. 2…”) of the insert (61) reduces the inlet flow area (see Fig. 2 at element 58) by at least about 80% (see Fig. 2 - space between element 61 and 70 which is shown while element 61 is in the dotted line position is shown completely closed while element 61 is in the sold line position as element 61 is shown pressed against element 70, and this is a reduction of flow area between element 58 and 70 of 100% which is at least 80%).

    PNG
    media_image1.png
    656
    852
    media_image1.png
    Greyscale


Re claim 30:
Patterson discloses wherein the cooling circuit (Fig. 2) comprises a shroud (Modified Fig. 2 above - A (person having ordinary skill in the art would recognize element A is a type of shroud (element A is being interpreted as including elements 64, 69, and 44, and unlabeled components radially above element 34))) positioned radially adjacent a plurality of turbine rotor blades (34, rotatable low pressure turbine blades - Col. 4, Lines 24-25)(see Modified Fig. 2 above - element A is shown radially adjacent element 34), and wherein the inlet (58) of the cooling channel (58/66/67) is defined in a forward end (see Modified Fig. 2 above at 70 (a type of forward end of element A is shown at element 70)) of the shroud (Modified Fig. 2 above - A)(see Modified Fig. 2 above - element 58 is shown at element 70).
Re claim 31:
Patterson discloses wherein the insert (61) is made from a material that has a larger coefficient of thermal expansion than a material from which the shroud (Modified Fig. 2 above - A (includes element 69 as described above))(Col. 5, Lines 13-15 and Col. 5, Lines 38-40) is made such that the insert expands to a greater extent than the shroud at a given temperature (see Fig. 2 and Col. 5, Line 46 - Col. 6, Line 22).
Re claim 39:
Patterson discloses a shroud assembly (Modified Fig. 2 above - A (person having ordinary skill in the art would recognize element A is a type of shroud assembly (element A is being interpreted as including elements 64, 69, 44, 68, and unlabeled components radially above elements 33 and 34))) for a gas turbine engine (10, turbofan 
a shroud (Modified Fig. 2 above - B (person having ordinary skill in the art would recognize element B is a type of shroud)) positioned radially adjacent a plurality of turbine rotor blades (34, rotatable low pressure turbine blades - Col. 4, Lines 24-25)(see Modified Fig. 2 above - element B is shown radially adjacent element 34); 
a cooling channel (58, area - Col. 5, Line 7; 66, plenum - Col. 5, Line 27; 67, holes - Col. 5, Line 30 (elements 58, 66, and 67 are shown collectively as a type of cooling channel in Fig. 2)) for a flow of cooling fluid (Col. 5, Lines 28-29 - “cooling air from plenum 51”)(see Fig. 2, Col. 5, Lines 29-33, and Col. 5, Line 46 - Col. 6, Line 21), the cooling channel (58/66/67) having an inlet (58 (shown as a type of inlet in Fig. 2)) defined in a forward end (see Modified Fig. 2 above at 70 (a type of forward end of element A is shown at element 70)) of the shroud assembly (Modified Fig. 2 above - A)(see Modified Fig. 2 above - element 58 is shown at element 70) and an outlet (67 (shown as a type of outlet in Fig. 2)) defined within the shroud assembly (Modified Fig. 2 above - A) adjacent an internal cooling passage (68, nozzle cavities - Col. 5, Line 31 (a type of cooling passage as shown in Fig. 2 and as described in Col. 5, Lines 29-33)) of the shroud assembly (Modified Fig. 2 above - A)(see Modified Fig. 2 above - element 67 is shown defined within element A and adjacent element 68); and 
an insert (61, cylinder - Col. 5, Line 10 (a type of insert as shown in Fig. 2)) that varies in position between a first position (Col. 5, Lines - 65-67 - “… the cylinder unrestricted end expands to the position shown by the solid lines in FIG. 2…” (see Fig. 2 where solid line version of element 61 is shown as a type of first position)) and a 
wherein the first position (Col. 5, Lines - 65-67 - “… the cylinder unrestricted end expands to the position shown by the solid lines in FIG. 2…”) blocks the cooling channel (58/66/67) to reduce the flow of cooling fluid (Col. 5, Lines 28-29 - “cooling air from plenum 51”) therethrough (see Fig. 2 - the position of element 61 shown by solid lines is shown blocking flow from element 51 to element 58), and 
wherein the second position (Col. 5, Lines 49-52 - “the cylinder 61 is thus in a relatively contracted position as shown by the dotted lines in FIG. 2”) unblocks the cooling channel (58/66/67) to increase the flow of cooling fluid (Col. 5, Lines 28-29 - “cooling air from plenum 51”) therethrough (see Fig. 2 - the position of element 61 shown by dotted lines is shown opening flow from element 51 to element 58).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 37-38 is rejected under 35 U.S.C. 103 as being unpatentable over Patterson (U.S. 3,966,354), as applied to claim 26 above, in view of Tesh et al. (U.S. 2010/0239414).
Re claims 37-38:
Patterson discloses the cooling circuit of claim 26 (as described above).
Patterson fails to disclose wherein the insert (61) is made from a shape memory alloy (claim 37); nor wherein the shape memory alloy is a two-way shape memory alloy (claim 38).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the insert of Patterson after the insert of Tesh (thereby using the material of Tesh’s insert for the insert of Patterson) for the advantage of the ability to recover a preset shape upon heating above a transformation temperature and to return to a certain, alternate shape upon cooling below the transformation temperature (Tesh; Para 27). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haasz et al. (U.S. 2010/0288376).
Haasz discloses a cooling circuit (Fig. 5) for a gas turbine engine (Para 19), comprising: 4Serial No.: UnknownAttorney Docket No.: 311170-US-3/GECV-312-CONPreliminary Amendmenta cooling channel (see Fig. 5 - between elements 24 and 28) for a flow of cooling fluid (Fig. 5 - A), the cooling channel having an inlet (see Fig. 5 at 14) and an outlet (see Fig. 5 at A and 28) defined adjacent a cooling passage (see Fig. 5 at A extending below structure above element 28); and an insert (14) that varies in position between a first position (Fig. 6a) and a second position (Fig. 6b) based on changes in an environmental temperature of the insert (Para 32), wherein the first position blocks the cooling channel to reduce the flow of cooling fluid therethrough (see Fig. 6a), and wherein the second position unblocks the cooling channel to increase the flow of cooling fluid therethrough (see Fig. 6b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        9/29/21